Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following claim contain limitations that describe subject matter outside of the scope of the claimed invention itself.  Limitations directed to devices and/or their functions that occur outside the scope of the claimed invention do not limit the scope of the claimed invention itself because the claimed invention cannot require that these devices be present and/or the functions be performed (see MPEP 2111.04).  For the purpose of applying prior art the examiner has applied art that teaches each and every limitation even though such teachings would not be necessary to reject the claim limitations outside the scope of the claimed invention itself.  The examiner has identified the claims and the scope of the claimed invention below.
Claim 11 is directed to a relay server and as such is limited to only those limitations associated with the relay server itself.
Claim 11: A relay server comprising: 
a network interface configured to communicate with a first terminal and a second terminal and 
a processor configured to: 
acquire commodity information about one or more commodities displayed in an image;
control the network interface to output the commodity information to the second terminal, 
receive a settlement request for settling purchase of the one or more commodities,
transmit a screen through which a delivery method of the purchased commodities can be selected, 
receive a selection result of the delivery method,
calculate a payment amount of the purchased commodities and a reward for a user of the first terminal based on a selection result of the delivery method, 
perform settlement processing on the purchased commodities based on the calculated payment amount, and 
control the network interface to output reward information indicating the calculated reward.
Claims 12-19: any limitations directed to the following devices and/or their operations do not limit the scope of the claimed invention because the invention is to the relay server itself: the first terminal, the second terminal, the registration device.
Claim 20 is directed to the registration device and as such is limited to only those limitations associated with the relay server itself.
Claim 20: A registration device, the registration device comprising: 
a network interface configured to communicate with the relay server; and 
a processor configured to: 
receive settlement information about one or more commodities that have been purchased by the second customer, 
acquire reward information indicated a reward that is granted to the first customer based on a delivery method of the commodities, and 
perform settlement processing on one or more commodities purchased by the first customer, the reward being applicable to the settlement processing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are directed to an apparatus which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
communicate with a first terminal and a second terminal 
acquire commodity information about one or more commodities displayed in an image;
output the commodity information to the second terminal, 
receive a settlement request for settling purchase of the one or more commodities,
transmit a screen through which a delivery method of the purchased commodities can be selected, 
receive a selection result of the delivery method,
calculate a payment amount of the purchased commodities and a reward for a user of the first terminal based on a selection result of the delivery method, 
perform settlement processing on the purchased commodities based on the calculated payment amount, and 
output reward information indicating the calculated reward.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a relay server with a network interface and processor. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a relay server with a network interface and processor to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from figure 3, and page 13, line 9 through page 14, line 8); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the abstract idea itself, are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
communicate (transmit and receive) with a first terminal and a second terminal  
acquire (receive) commodity information about one or more commodities displayed in an image;
output (transmit) the commodity information to the second terminal, 
receive a settlement request for settling purchase of the one or more commodities,
transmit a screen through which a delivery method of the purchased commodities can be selected, 
receive a selection result of the delivery method, and
output (transmit) reward information indicating the calculated reward.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 12-19 appear to merely further limit the abstract idea by further limiting the received delivery method and/or the reward (Claims 12-16) further limit the outputting of the calculated payment amount which is part of the abstract idea (Claim 17), further limit the outputting of the commodity information to the second terminal which is part of the abstract idea (Claim 18), and add a registering step which is considered part of the abstract idea (Claim 19), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are part of the scope of the claimed relay server itself and are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 11-19 are not patent eligible.

Claims 20 is directed to an apparatus which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
communicate with a relay server;
receive settlement information about one or more commodities that have been purchased by a second customer, 
acquire reward information indicated a reward that is granted to a first customer based on a delivery method of the commodities, and 
perform settlement processing on one or more commodities purchased by the first customer, the reward being applicable to the settlement processing.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, and determine results based on the analysis. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a registration device with a network interface and processor. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a registration device with a network interface and processor to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from figure 8, and page 21, line 2 through page 22, line 6); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the abstract idea itself, are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
communicate (transmit and receive) with a relay server;
receive settlement information about one or more commodities that have been purchased by a second customer, 
acquire (receive) reward information indicated a reward that is granted to a first customer based on a delivery method of the commodities.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No). 
 Thus, based on the detailed analysis above, claim 20 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Nickerson et al. (PGPUB: 2018/0182024) in view of Rellas et al. (PGPUB: 2014/0201001) in further view of Komatsubara et al. (PGPUB: 2019/0066145).

Claims 1, 11 and 20: A commodity purchase system, a relay server in a commodity purchase system and a registration device in a commodity purchase system for assisting a customer who is not at a store in making purchase, the system comprising: 
a first terminal configured to capture an image of one or more commodities displayed in a store (Paragraph 26: computing devices 120 and 130 configured to provide an augmented reality/virtual reality experiences, wherein the computing devices are equipped with a display, speakers or other auditory devices, tactile simulators, haptic sensors, cameras, light projectors, input devices, distance measuring equipment, 3D scanners, IR sensors, microphones, orientation/position/location sensors, accelerometers, and other devices configured to engage the user's senses to enhance the augmented/virtual reality experience; Paragraph 46: system enables the simultaneously display of an augmented reality display on a first computing device 120 and a virtual reality display of the same physical location on a second computing device 130, so that the users of the two devices may have a shared experience; merchant data associated with the physical environment may be incorporated into either of the augmented reality display or the virtual reality display.); 
a second terminal configured to: 
display the commodity information and issue a purchase request for purchase of said one of the commodities for a customer (Paragraph 49: service provider terminal may provide the virtual environmental data to both the first computing device 120 that is present and the second computing device 130 that is not present; the virtual environment data may include product price information, product inventory information, product manufacturing information, product marketing information or description, product ratings or reviews, social information (e.g. if friend has bought/pinned/added to a wishlist), related products, available discounts, and aesthetic visual effects (e.g., target graphics, glow, highlighted colors, or firework graphics displayed around one or more products; Paragraph 52: the service provider terminal receives user input from computing device 130 indicating a desire to add the product to a checkout cart or purchase one or more identified products), and 
issue a settlement request for settling a purchase of one or more commodities being purchased by the customer (Paragraph 52: in response to a purchase indication, the service provider transmits a purchase authorization request to a financial service provider terminal).
a relay server with a network interface and a processor (Paragraph 29) configured to: 
acquire commodity information about one of the commodities in the image (Paragraphs 48: service provider terminal may augment the environmental data by adding virtual environmental data, this augmentation may involve identifying one or more products in the visual information and displaying information from the merchant that is specific to one of the one or more of the identified products; products or other items can be identified by recognizing shapes, bar codes, QR codes, IR beacons or Bluetooth™ beacons located in an environment, or the like; products may be identified by matching the visual information to a merchant-specific or non-merchant specific product database), and 
perform settlement processing on the purchased commodities (Paragraph 52: service provider terminal transmits a purchase authorization request to financial service provider terminal).
Nickerson does not disclose the specific manner in which the shopping cart operates and as such does not disclose:
upon issuance of a settlement request, cause the first terminal to output a screen through which a delivery method of the purchased commodities can be selected, 
calculate a payment amount of the purchased commodities and 
a reward for a user of the first terminal based on a selection result of the delivery method, and 
perform settlement processing on the purchased commodities based on the calculated payment amount and output reward information indicating the calculated reward; 
However, the analogous prior art of Rellas discloses that it is well known for a shopping cart to operate in the following manner: 
upon issuance of a settlement request, cause the first terminal to output a screen through which a delivery method of the purchased commodities can be selected (Rellas: Paragraph 160 and Figures 17A-C: after the user selects the checkout button, the screen displays the delivery information 1710, which can be changed 1712)
calculate a payment amount of the purchased commodities (Rellas: Paragraph 160 and Figures 17A-C: the screen also displays the total amount of the purchased commodities Figure 17A item 1760) and 
a reward for a user of the first terminal based on a selection result of the delivery method (Rellas: Paragraph 160 and Figures 17A-C: the screen also shows a reward for the user of the first terminal for performing the delivery in the form of a delivery fee 1707), and 
perform settlement processing on the purchased commodities based on the calculated payment amount and output reward information indicating the calculated reward (Rellas: Paragraph 160 and Figures 17A-C: the screen also shows the total amount including the delivery see Figure 17B item 1760; the user places the order by pressing the place order button).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Nickerson, to include the shopping cart functionality of Rellas.
The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results.  It can be seen that each element claimed is taught in either Nickerson or Rellas.  Using the specific shopping cart disclosed by Rellas does not affect the manner in which the shopping cart of Nickerson operates as the user will still be able to place the items in the shopping cart and initiate a purchase transaction from the shopping cart. As Nickerson does not discloses specific functionality regarding the shopping cart, the purchasing of item in the shopping cart would still be performed in the same way even with the addition of the specific shopping cart functionality of Rellas.  Since the functionalities of the elements in Jones and Smith do not interfere with each other the results of the combination would be predictable.
A registration device comprising: a network interface configured to communicate with the relay server; and a processor configured to:
 upon receipt of settlement information about one or more commodities that have been purchased by the second customer, acquire reward information indicated a reward that is granted to the first customer based on a delivery method of the commodities, and 
perform settlement processing on one or more commodities purchased by the first customer, the reward being applicable to the settlement processing.
Nickerson and Rellas disclose a registration device (merchant POS terminal) comprising: a network interface configured to communicate with the relay server (service provider terminal), and a processor (Nickerson: Paragraph 28) configured to:
receives settlement information about one or more commodities that have been purchased by the second customer (Nickerson: Paragraph 52: Once a request has been authorized for the purchase of one or more products, the service provider terminal transmits a purchase request to the merchant POS terminal), 
receives settlement information about the reward information indicating a reward (delivery fee) that is granted to the first customer based on a delivery method of the commodities (Nickerson: Paragraph 52 and Rellas: Figure 17B: as currently combined suggests that the authorized amount be for both the one or more products and the reward (delivery fee), thus the settlement information includes both), and
performs settlement processing on the one or more commodities purchased by the first customer, the reward being applicable to the settlement processing. (Nickerson: Paragraph 52: The merchant POS terminal completes the purchase of the identified product)
Nickerson and Rellas do not disclose:
upon receipt of settlement information about one or more commodities that have been purchased by the second customer, acquire reward information indicated a reward that is granted to the first customer.
However, the analogous art of Komatsubara discloses in at least paragraphs 88-90, 138 and 140 that it is well known for the settlement information to just include the one or more product purchased by the customer, acquire the reward information, and apply the reward as part of the purchase transaction at the POS system.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Nickerson and Rellas, so that that the settlement information (purchase request) transmitted from the relay server to the registration device includes only information regarding the one or more products, and for the registration device to acquire the reward (delivery fee) information upon receipt of the settlement information as disclosed by Komatsubara.
The rationale for doing so is that it merely requires the simple substitution of one known element for another to obtain predictable results. Nickerson and Rellas disclose the POS performing settlement processing based on the one or more commodities and the reward, wherein both the one or more commodities and the reward are included as part of the settlement information. The sole difference between Nickerson and Rellas and the prior art of Komatsubara is that rather than obtaining information regarding both the one or more commodities and the reward at the same time, the reward information is obtained after the information regarding the one or more commodities.  The end result of both approaches is that the settlement is performed based on both the one or more commodities and the reward. Since each individual element and its functions are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself (that is obtaining the information separately rather than together) for settlement processing that includes both the one or more commodities and the reward disclosed by Nickerson and Rellas.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 2 and 12: Nickerson, Rellas, and Komatsubara disclose the commodity purchase system according to claim 1, and the relay server according to claim 11, wherein the delivery method is a first delivery method in which delivery of the commodities purchased by the customer is arranged by the user of the first terminal or a second delivery method in which the delivery is arranged by the store. (Rellas: Figures 17A-C and Paragraphs 30, 46 and 160: the delivery person (user of the first terminal) can be employed by retail store and use delivery vehicles of the store (second delivery method) or a delivery person (user of the first terminal) that is someone who delivers products by walking, bicycling, skateboarding, flying, or using any other form of transportation (first delivery method))

Claims 3 and 13: Nickerson, Rellas, and Komatsubara disclose the commodity purchase system according to claim 2, and the relay server according to claim 12, wherein the reward is granted to the user of the first terminal when the first delivery method is selected. (Rellas: Paragraph 160: the delivery fee is a percentage of the purchase order price. In some cases, the delivery fee is a flat rate (e.g., $1, $5, $10, or any other sum)

Claims 4 and 14: Nickerson, Rellas, and Komatsubara disclose the commodity purchase system according to claim 1, and the relay server according to claim 11, wherein the reward information is output to an external/registration device installed in the store. (Nickerson: Paragraph 52 and Komatsubara: Paragraphs 88-90, 138 and 140: The purchase request and reward information are output to the registration device (POS terminal))

Claims 5 and 15: Nickerson, Rellas, and Komatsubara disclose the commodity purchase system according to claim 1, and the relay server according to claim 14, further comprising: a registration device configured to acquire the reward information and apply the reward to settlement of one or more commodities purchased by the user of the first terminal separately from the commodities purchased by the requester. (Rellas: Paragraph 160: the reward (delivery fee) is a reward for the user of the first terminal and may be cash which can clearly be applied to settlement of one or more commodities purchased by said user of the first terminal)


Claims 7 and 17: Nickerson, Rellas, and Komatsubara disclose the commodity purchase system according to claim 5, and the relay server according to claim 15, wherein the relay server is further configured to output the calculated payment amount to the registration device, and the registration device is further configured to display the calculated payment amount. (Komatsubara: Paragraphs 88-90, 138 and 140)

Claims 8 and 18: Nickerson, Rellas, and Komatsubara disclose the commodity purchase system according to claim 1, and the relay server according to claim 11, wherein the image is continuously captured and streamed to the second terminal via the relay server. (Nickerson: Paragraph 73 and Figure 6: the augmented environment and interactions take place in real-time)

Claims 9 and 19: Nickerson, Rellas, and Komatsubara disclose the commodity purchase system according to claim 1, wherein the relay server is further configured to register said one of the commodities for the customer's purchase in response to the purchase request from the second terminal. (Nickerson: Paragraph 52: adding items to the shopping cart and initiating a purchase can be performed by both the user of the second terminal and the user of the first terminal)

Claim 10: Nickerson, Rellas, and Komatsubara disclose the commodity purchase system according to claim 1, wherein the reward varies depending on a total number of the commodities purchased by the customer. (Rellas: Paragraph 160: reward varies based on the purchase order price of all of the commodities purchased)

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson et al. (PGPUB: 2018/0182024) in view of Rellas et al. (PGPUB: 2014/0201001) in view of Komatsubara et al. (PGPUB: 2019/0066145) in further view of Sebastian et al. (PGPUB: 2017/0236177).

Claims 6 and 16: The commodity purchase system according to claim 5, and the relay server according to claim 15, wherein the registration device is further configured to, based on the reward information, issue a coupon that allows the reward to be applied to future settlement for the user of the first terminal.
Nickerson, Rellas, and Komatsubara disclose the commodity purchase system according to claim 5, and the relay server according to claim 15, wherein the registration device is further configured to issue a reward based on the reward information, wherein the reward can be applied to future settlement for the user of the first terminal in at least Rellas, paragraph 160.
Nickerson, Rellas, and Komatsubara do not disclose that the reward issued based on the reward information is a coupon that allows the reward to be applied to future settlement for the user of the first terminal.
However, the analogous art of Sebastian discloses that it is well known for the reward that is issued to a surrogate shopper to be paid in the form of a coupon that can be applied to future settlement for the surrogate shopper (user of the first terminal) in at least paragraph 75 and 118.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the reward of Nickerson, Rellas, and Komatsubara to include the coupon of Sebastian.
The rational for doing so is that there are a limited number of predictable ways in which to provide a reward and one such predictable type of reward is a coupon, other predictable rewards would be cash, cash-equivalent voucher, free products/service, or discounts on products/services.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abrams (PGPUB: 2004/0199435) discloses performing real-time shopping of remote physical locations over a computer network in which users navigate a physical retail space by viewing images taken by a device with a camera as it moves through the physical retail space.  The device with the camera located at the physical retail space can be controlled remotely by the user or be carried by a person located at the physical retail space.
Isgar (PGPUB: 2021/0334889) discloses a customer virtually navigating a physical store by accessing video or images provided by a device carried by a fulfillment shopper, identifying product in the images and allowing the user to select and purchase the identified product.
Bogolea et al. (PGPUB: 2019/0392506) discloses a computing device located in a physical retail store capturing images of the product in the store, obtaining selections of the displayed products, and providing the list of selected products and their locations to a surrogate shopper for order fulfillment and delivery.
Yee et al. (PGPUB: 2021/0182930) discloses a device worn by a remote shopping assistant the capture images of product in a physical retail store, identify the products and associated data wherein a remote shopper selects product they wish to order, the shopping assistant places the items in a cart, obtains confirmation of a desire to purchase and physically purchases the item for the remote shopper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/           Primary Examiner, Art Unit 3622